Case 1:20-cv-22638-FAM Document 1 Entered on FLSD Docket 06/25/2020 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

  JESUS GONZALEZ, an individual,

              Plaintiff,                                 CASE NO.:

  v.

  CRP/INSITE CLIPPER, LLC d/b/a
  B OCEAN RESORT,

        Defendant.
  ______________________________________/

                                               COMPLAINT

            Plaintiff, JESUS GONZALEZ, (hereinafter “Plaintiff”), sues Defendant, CRP/INSITE

  CLIPPER, LLC d/b/a B OCEAN RESORT (hereinafter “Defendant”), for injunctive relief,

  attorneys’ fees, and litigation costs, including but not limited to disbursements, court expenses,

  and other fees, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”)

  and the ADA Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter “ADAAG”), and alleges:

                                            INTRODUCTION

       1.   Defendant owns and/or operates that certain hotel known as B OCEAN RESORT, located

  in Ft. Lauderdale, Florida (the “Hotel”). The Hotel takes reservations through the Defendant’s

  website located at www.bhotelsandresorts.com (the “Website”), and provides information

  regarding available guestrooms and amenities.

       2.   As of March 15, 2012, Defendant was required to ensure that all of its reservation systems,

  including its online reservation systems (a) identify and describe disabled accessible features of

  the Hotel in detail; (b) identify and describe disabled accessible features of ADA compliant guest

  rooms in detail; (c) permit disabled individuals to independently assess whether the Hotel and its

  available guestrooms meet their individual accessibility needs (by describing accessible and
Case 1:20-cv-22638-FAM Document 1 Entered on FLSD Docket 06/25/2020 Page 2 of 10



  inaccessible features); and (d) allow reservations to be taken for accessible guestrooms in the same

  manner as for non-accessible guestrooms.1 Defendant has not fully complied. This lawsuit follows.

                                     JURISDICTION AND VENUE

      3. This Court has original subject matter jurisdiction over this action pursuant to 28 U.S.C.,

  §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

  enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

  2201 and 2202).

      4. This Court has personal jurisdiction over Defendant in this action. Defendant owns or

  operates the Website, which is an interactive website through which Defendant seeks to

  consummate financial transaction (reservations and payments) with residents of this District (and

  others) who visit the Website, and Defendant violated Plaintiff’s civil rights in this District, as set

  forth more fully below.

      5. Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a substantial part of

  the events or omissions giving rise to the claims here at issue occurred in this District; Plaintiff

  encountered Defendant’s ADA violations in this District, and the injury to Plaintiff here at issue

  occurred in this District.

                                               PARTIES

      6.    At all times Material hereto, Plaintiff, JESUS GONZALEZ, was and is over the age of

  18 years, sui juris, and a resident of Miami-Dade County, Florida.




      1
        This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These
  requirements apply not only to the Website, but also to every online reservation system on which
  reservations can be made to stay at the Hotel, including orbitz.com, travelocity.com, hotels.com,
  and others.
                                                      2
Case 1:20-cv-22638-FAM Document 1 Entered on FLSD Docket 06/25/2020 Page 3 of 10



     7.    Plaintiff has at all material times suffered from a “qualified disability” under the ADA.

  Plaintiff is unable to walk and uses a wheelchair for mobility purposes.

     8.    Defendant is a Florida limited liability company conducting business in Fort Lauderdale,

  Florida, and is the owner and/or operator of the Hotel and has control over the Website.

                                     COUNT I
                 VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

     9.    On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to provide

  a clear and comprehensive national mandate for the elimination of discrimination against

  individuals with disabilities and to provide clear, strong, consistent, enforceable standards

  addressing such discrimination, invoking the sweep of congressional authority in order to address

  the major areas of discrimination faced day-to-day by people with disabilities to ensure that the

  Federal government plays a central role in enforcing the standards set by the ADA. 42 U.S.C. §

  12101(b)(l) - (4).

     10. Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

  Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for

  Title III of the Americans With Disabilities Act of 1990. Public accommodations, including places

  of lodging were required to conform to these revised regulations on or before March 15, 2012.

     11. On March 15, 2012, the revised regulations implementing Title III of the ADA took

  effect, imposing significant new obligations on inns, motels, hotels and other “places of lodging.”

  28 C.F.R. §36.302(e)(l) provides that:

                 Reservations made by places of lodging. A public accommodation
                 that owns, leases (or leases to), or operates a place of lodging shall,
                 with respect to reservations made by any means, including by
                 telephone, in-person, or through a third party –

                        (i)     Modify its policies, practices, or procedures to
                                ensure that individuals with disabilities can make

                                                     3
Case 1:20-cv-22638-FAM Document 1 Entered on FLSD Docket 06/25/2020 Page 4 of 10



                                 reservations for accessible guest rooms during the
                                 same hours and in the same manner as individuals
                                 who do not need accessible rooms;

                         (ii)    Identify and describe accessible features in the hotels
                                 and guest rooms offered through its reservations
                                 service in enough detail to reasonably permit
                                 individuals with disabilities to assess independently
                                 whether a given hotel or guest room meets his or her
                                 accessibility needs;

                         (iii)   Ensure that accessible guest rooms are held for use
                                 by individuals with disabilities until all other guest
                                 rooms of that type have been rented and the
                                 accessible room requested is the only remaining
                                 room of that type;

                         (iv)    Reserve, upon request, accessible guest rooms or
                                 specific types of guest rooms and ensure that the
                                 guest rooms requested are blocked and removed
                                 from all reservations systems; and

                         (v)     Guarantee that the specific accessible guest room
                                 reserved through its reservations service is held for
                                 the reserving customer, regardless of whether a
                                 specific room is held in response to reservations
                                 made by others.

     12. In promulgating the new requirements, the Department of Justice made clear that

  individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

  immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,

  Appx. A.

     13. Hotels (and motels) are required to identify and describe all accessible features in the

  hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities receive

  information they need to benefit from the services offered by the place of lodging.” 28 C.F.R. Part

  36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as “accessible”




                                                      4
Case 1:20-cv-22638-FAM Document 1 Entered on FLSD Docket 06/25/2020 Page 5 of 10



  does not ensure necessarily that the room complies with all of the 1991 Standards.” 28 C.F.R. Part

  36, Appx. A.

     14. In addition,

                 hotel rooms that are in full compliance with current standards may
                 differ, and individuals with disabilities must be able to ascertain
                 which features – in new and existing facilities – are included in the
                 hotel’s accessible guest rooms. For example, under certain
                 circumstances, an accessible hotel bathroom may meet accessibility
                 requirements with either a bathtub or a roll in shower. The presence
                 or absence of particular accessible features such as these may mean
                 the difference between a room that is usable by a particular person
                 with a disability and one that is not.

  28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific accessible

  features and not merely recite that a guestroom is “accessible” or “ADA” or list accessibility

  features that may (or may not) be offered within a particular room.

     15. For hotels in buildings constructed after the effective date of the 1991 Standards, it is

  sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible guestroom,

  to specify the room type, the type of accessible bathing facility in the room, and the

  communications features in the room. 28 C.F.R. Part 36, Appx. A.

     16.    However, for hotels in buildings constructed prior to the 1991 Standards, information

  about the hotel should include, at a minimum

                 information about accessible entrances to the hotel, the path of travel
                 to guest check-in and other essential services, and the accessible
                 route to the accessible room or rooms. In addition to the room
                 information described above, these hotels should provide
                 information about important features that do not comply with the
                 1991 Standards. For example, if the door to the “accessible” room
                 or bathroom is narrower than required, this information should be
                 included (e.g., door to guest room measures 30 inches clear).
                 [emphasis added].

     28 C.F.R. Part 36, Appx. A.



                                                     5
Case 1:20-cv-22638-FAM Document 1 Entered on FLSD Docket 06/25/2020 Page 6 of 10



     17. The Hotel is a place of public accommodation that owns and/or leases and operates a

  place of lodging pursuant to the ADA. The Hotel is in a building constructed prior to the 1991

  Standards.

     18. The Website (and all other online reservation platforms used by the Hotel) allow

  reservations for the Hotel to be taken online. The Defendant has control over information provided

  to the public about the Hotel through the Website and/or other online platforms.

     19. Prior to filing this lawsuit, Plaintiff visited the Website to learn about accessible features

  of the Hotel, to independently assess whether the Hotel is accessible to him, and to see if he could

  reserve an accessible room at the Hotel online. Plaintiff undertook these actions both the review

  whether the Hotel would be suitable as a “staycation” destination, and also as a tester, in order to

  challenge unlawful barriers to access that exist in violation of the ADA and obtain remediation of

  those barriers for himself and similarly disabled individuals. Upon his visit, Plaintiff discovered

  that the Website did not provide him with required information at all or allow for the reservation

  of an accessible room.

     20. A link entitled accommodations at the top of the Website homepage lists various room

  types, not including any accessible room information. When book now is selected, available room

  types are displayed, including the Chic Accessible King and the Chic Accessible Double. When

  either of these rooms are selected for booking, there is no description of the accessible bathing

  facility type in the room to be reserved (or of any other accessible feature, for that matter). As

  such, a prospective disabled guest has no idea what the accessible features of the reserved

  guestroom might be, or if they meet his/her accessibility needs.

     21. An accessibility link on the homepage states that accessible rooms are available by calling

  a number that is provided. Allowing reservation of an accessible room with known accessible



                                                     6
Case 1:20-cv-22638-FAM Document 1 Entered on FLSD Docket 06/25/2020 Page 7 of 10



  features only in a manner that is different and less convenient (calling and not online) violates the

  provisions set forth above. Further, in describing accessible room features (within a link at the very

  bottom of the homepage, and not anywhere that rooms are actually reserved), the Website states

  that accessible rooms “have mobility features, including doors with a minimum 32-inch-wide

  opening, bathrooms with a roll-in shower or tub, grab bars in bathroom/tub/shower, visual

  emergency devices, closed caption televisions, accessible chair, accessible locks and peephole on

  door.” As such, even this description does not advise disabled viewers of the specific bathing

  facility type in any given accessible room, stating that a multitude of different types may be

  provided. Moreover, some of the described features (accessible peephole, accessible chair) do not

  appear in the photos of the accessible rooms, which have the same height peephole and furniture

  as the photos of the non-accessible rooms. The end result is a total lack of clarity about what

  accessible features may or may not be in the accessible rooms, in addition to having no information

  about the accessible bathing facility type, all in violation of relevant regulations.

     22. Plaintiff will visit the Website again upon the Defendant’s compliance with the laws and

  regulations specified herein, to assess the extent to which the hotels meet each of his specific

  accessibility needs, determine whether he can reserve an accessible guestroom, and determine

  whether the Website continues to violate the ADA or not.

     23. Defendant has discriminated against Plaintiff and all other mobility-impaired individuals,

  by denying full and equal access to and enjoyment of the goods, services, facilities, privileges,

  advantages and accommodations offered on the Websites, due to the continuing ADA and

  ADAAG violations as set forth above. Defendant has had eight (8) years to bring the Website (and

  other online reservation platforms, as applicable) into compliance with the ADAAG revisions, but

  has failed or refused to do so.



                                                      7
Case 1:20-cv-22638-FAM Document 1 Entered on FLSD Docket 06/25/2020 Page 8 of 10



     24. Modifying the Website (and other online reservation platforms, as applicable) to comply

  with the ADA and ADAAG is accomplishable without undue burden or expense and is readily

  achievable. But in any event, upon information and belief, the Website has been altered, updated,

  and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

     25. Defendant will continue to discriminate against Plaintiff and all other disabled

  individuals who access the Website (and other online reservation platforms, as applicable) unless

  and until Defendant modifies the Website (and other online reservation platforms, as applicable)

  to set forth all required information, as set forth above.

     26. Plaintiff is without an adequate remedy at law and are suffering irreparable harm, and

  Plaintiff reasonably anticipates that he will continue to suffer this harm unless and until Defendant

  is required to correct the ADA violations found upon the Websites (and other online reservation

  platforms, as applicable), and to maintain the Websites (and other online reservation platforms, as

  applicable), inclusive of the online reservation system, and accompanying policies and procedures,

  in a manner that is consistent with and compliant with ADA and ADAAG requirements.

     27. Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief to

  Plaintiff, including an Order that compels Defendant to enact policies that are consistent with the

  ADA and its remedial purposes, and to alter and maintain its Website (and other online reservation

  platforms, as applicable), and all online reservation systems, in accordance with the requirements

  set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).

         WHEREFORE, Plaintiff, JESUS GONZALEZ, respectfully requests that this Court enter

  judgment against Defendant, and in his favor, as follows:




                                                      8
Case 1:20-cv-22638-FAM Document 1 Entered on FLSD Docket 06/25/2020 Page 9 of 10



           a. A declaration that the Website (and other online reservation platforms, as

              applicable) is owned, leased, operated, and/or controlled by Defendant is in

              violation of the ADA;

           b. Temporary and permanent injunctive relief enjoining Defendant from continuing

              its discriminatory practices, including the requirement that Defendant permanently

              implement policies, practices, procedures, including online content, consistent with

              the mandates of the 2010 ADAAG Standards on its Website (and other online

              reservation platforms, as applicable);

           c. Temporary and permanent injunctive relief enjoining Defendant from maintaining

              or controlling content on any website through which it is offering online

              reservations for any hotel that it owns or operates, unless such website and online

              reservation system fully comply with 28 C.F.R. §36.302(e)(l);

           d. An award of reasonable attorneys’ fees, costs, disbursements and other expenses

              associated with this action, in favor of Plaintiff;

           e. Such other and further relief as this Court deems just, necessary and appropriate

              under the circumstances.

        DATED this 25th day of June, 2020.




                                                   9
Case 1:20-cv-22638-FAM Document 1 Entered on FLSD Docket 06/25/2020 Page 10 of 10



                                              Respectfully Submitted,

                                              LAW OFFICES OF NOLAN KLEIN
                                              Attorneys for Plaintiff
                                              5550 Glades Road, Suite 500
                                              Boca Raton, FL 33431
                                              PH: (954) 745-0588
                                              www.nklegal.com

                                        By:     /s/ Nolan Klein
                                              NOLAN KLEIN, ESQUIRE
                                              Florida Bar No. 647977
                                              klein@nklegal.com
                                              amy@nklegal.com




                                        10
